

LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is made as of the 21 day of August, 2017,
by and between VISIONARY PRIVATE EQUITY GROUP I, LP, a Missouri limited
partnership (the “Lender”), and VICTORY ENERGY CORPORATION, a Nevada corporation
(the “Borrower”). Capitalized terms used, but not otherwise defined, herein have
the meanings ascribed to them in the Transaction Agreement (as defined below).
RECITALS
A.On or about the date hereof, Borrower and Armacor Victory Ventures, LLC, a
Delaware limited liability company (“Armacor”) are entering into a transaction
agreement (the “Transaction Agreement”) and anticipate simultaneously closing
(the “Closing”) the transactions contemplated by the Transaction Agreement.
B.The Borrower has requested a loan from the Lender in the amount of Five
Hundred Thousand Dollars ($500,000) of which Sixty Five Thousand Dollars
($65,000) has already been funded prior to the date hereof (the “Loan”) until
September 1, 2017 when Armacor is expected to fund the Initial Draw in the
amount of $594,154 pursuant to the Armacor Loan contemplated by the Transaction
Agreement. The proceeds of the Initial Draw will be used to repay the Loan among
other things.
C.The Loan will be secured by a first priority security interest in all of the
assets of the Borrower including, without limitation, the License.
AGREEMENTS
In consideration of the foregoing recitals, which are incorporated herein by
this reference, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender agree as
follows:
1.DEFINITIONS
1.1        General Application and Interpretation. Unless a clear contrary
intention appears, as used herein (a) the singular includes the plural and vice
versa, (b) reference to any document means such document as amended from time to
time, (c) “include” or “including” means including without limiting the
generality of any description preceding such term, (d) the word “or” is not
exclusive, unless otherwise expressly stated, (e) the terms “hereof,” “herein,”
“hereby,” and derivative or similar words refer to this entire Agreement, and
(f) headings are for convenience only and do not constitute a part of this
Agreement.
2.    LOAN
2.1        Loan. On the terms and subject to the conditions hereinafter set
forth, the Lender agrees to lend to the Borrower the sum of Five Hundred
Thousand Dollars ($500,000) of which


1



--------------------------------------------------------------------------------




Sixty Five Thousand Dollars ($65,000) was provided to the Borrower prior to the
date hereof and the balance is being provided to the Borrower on the date
hereof.
2.2        Note. The Loan shall be evidenced by, and the Borrower shall deliver
to the Lender on the date hereof against receipt of the Loan, the secured
convertible promissory note in the form attached hereto as Exhibit A (the
“Note”), duly executed by Borrower, dated of even date herewith. The Note will
reflect an original issue discount of Fifty Thousand Dollars ($50,000) such that
the principal amount of the Note shall be Five Hundred Fifty Thousand Dollars
($550,000) notwithstanding the fact that the Loan is in the amount of Five
Hundred Thousand Dollars ($500,000). The Note shall not bear any interest in
addition to the original issue discount. The principal amount of the Note shall
be due and payable in the manner and at the times set forth in the Note. Should
the principal of the Note become due and payable on any day other than a
business day, the maturity thereof shall be extended to the next succeeding
business day. All payments on the Note shall be made to the Lender at its
address as specified in the Note in federal or other immediately available
funds, and payments shall be applied first to the payment of any costs and
expenses owed by the Borrower to the Lender with respect thereto, then to
accrued interest and then to principal. The Borrower agrees that if documentary
stamp taxes and intangible taxes are applicable with respect to the execution or
delivery of the Note, the Borrower shall pay such tax and consents to the Lender
advancing such amount pursuant to the Note for the benefit of the Lender in
connection with the payment of such tax.
3.    REPRESENTATIONS AND WARRANTIES
3.1        Lender represents that it has the requisite power to enter into this
Agreement and to carry out its obligations hereunder and that the terms of this
Agreement have been fully disclosed to its general partner and that the
requisite approvals have been obtained, prior to its execution.
3.2        Borrower represents that it has the requisite power to enter into
this Agreement and to carry out its obligations hereunder and that the terms of
this Agreement have been fully disclosed to its board of directors, and that the
requisite approvals have been obtained, prior to its execution.
3.3        Each party represents that this Agreement has been duly executed and
delivered and constitutes a valid and binding obligation enforceable in
accordance with its terms.
4.    SECURITY
On the date hereof, the Borrower is signing and delivering to the Lender the
Note, Section 4 of which constitutes a Security Agreement pursuant to which the
Borrower is granting to the Lender a first priority security interest in all of
the assets of the Borrower.


5.    OPTION TO INVEST
If Armacor fails to satisfy its obligation to make all or any portion of the
Cash Contribution under the Transaction Agreement, including Armacor’s
obligation under Section 1(c) of the Transaction Agreement to make the loan
contemplated by such Section of the Transaction Agreement (the “Armacor Loan”),
then the Lender or its affiliates or designees shall have the option, in its


2

--------------------------------------------------------------------------------




sole discretion, to fund the shortfall, including the failure to make the
Armacor Loan, up to the full amount of the Cash Contribution. If the Lender
elects to fund the shortfall, the Lender shall provide written notice to the
Borrower on or before December 31, 2018 of its desire fund such amount, which
notice shall state the amount to be funded. In consideration for making such
investment the Lender or its affiliates or designees shall receive (a) a number
of shares of common stock of the Borrower that is equal to the quotient of the
total investment amount divided by $0.04 (subject to equitable adjustments for
stock splits, stock combinations and similar events) and (b) a five year warrant
to purchase one share of common stock of the Borrower at an exercise price of
$0.04 (subject to equitable adjustments for stock splits, stock combinations and
similar events) for each share of common stock issued to the Lender or its
affiliates or designees under clause (a) of this Section 5. If, at the time that
the Lender or its affiliates or designees elects to fund such shortfall there is
not sufficient common stock of the Borrower available for issuance to the
Lender, then the Borrower shall issue to the Lender shares of its Series C
Preferred Stock or another series of Borrower’s preferred stock having terms
similar to the Series C Preferred Stock and having an equivalent value to the
shares of common stock of the Borrower that would otherwise be issued to the
Lender and the warrant issuable to the Lender shall provide that it is not
exercisable until such time as there is sufficient common stock authorized to
permit the issuance of the shares of common stock of the Borrower underlying
such warrant. Upon making such investment, the Lender and the Borrower shall
enter into a securities purchase agreement in form and substance reasonably
satisfactory to the Borrower and the Lender and containing customary
representations, warranties, covenants and indemnities. Notwithstanding the
foregoing, Lender shall only be permitted to exercise the option granted under
this Section 5 if no third party that is ready, willing and able to fund the
Borrower, has made a written proposal to fund the Borrower on terms that are
more favorable to the Borrower than the terms described above; provided;
however, that if any such third party makes a more favorable proposal, then
Lender shall have the right, but not the obligation, to invest in the Borrower
on such more favorable terms up to the entire amount of such third party
financing. For the avoidance of doubt, if such third party financing is in an
amount less than the entire amount of the Cash Contribution minus amounts funded
by Armacor, then the Lender will continue to have the option to invest in the
Borrower on the option terms in an amount up to the entire amount of the Cash
Contribution minus the amount funded by Armacor and the amount of the proposed
third party financing.


6.    FURTHER ASSURANCES
The Borrower shall from time to time, at its sole expense, promptly execute and
deliver all further instruments and documents, and take all further actions, as
may be necessary and desirable, or that the Lender may reasonably request, in
order to enable Lender to exercise and enforce their rights and remedies
hereunder.


7.    EVENTS OF DEFAULT
The occurrence of any Event of Default under the Note shall be an Event of
Default under this Agreement.
8.    MISCELLANEOUS


3

--------------------------------------------------------------------------------




8.1        Severability. If any provision of this Agreement or any other of the
other documents being entered into in connection with this Agreement shall be
determined by any court having jurisdiction to be unlawful or unenforceable,
such provision shall be deemed separate and apart from all other provisions of
this Agreement, and all remaining provisions of this Agreement shall be fully
enforceable.
8.2        Notices. All notices and other communications that are required or
permitted to be given to the parties under this Agreement shall be sufficient in
all respects if given in writing and delivered in person, by electronic mail, by
telecopy, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the address specified on the
signature page to this Agreement or to such other address as such party may have
given to the other by notice pursuant to this Section. Notice shall be deemed
given on the date of delivery, in the case of personal delivery, electronic
mail, or telecopy, or on the delivery or refusal date, as specified on the
return receipt in the case of certified mail or on the tracking report in the
case of overnight courier.
8.3        Choice of Law and Jurisdiction. The laws of the State of Texas shall
apply to and control any interpretation, construction, performance or
enforcement of this Agreement. The Parties agree that the exclusive jurisdiction
for any legal proceeding arising out of or relating to this Settlement Agreement
shall be the State or Federal courts located in Travis County, Texas and the
Parties hereby waive any challenge to personal jurisdiction or venue in that
court.
8.4        Counterparts and Facsimile or Electronic Signatures. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one agreement. A
facsimile or electronic signature, including through technology such as
DocuSign, to this Agreement shall be deemed an original and binding upon the
party against whom enforcement is sought.
[SIGNATURE PAGE FOLLOWS]






4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


LENDER:


VISIONARY PRIVATE EQUITY GROUP I, LP, BY: VISIONARY PE GP I, LLC,
its General Partner




By: /s/ Ronald Zamber    
Name: Ronald Zamber
Title: Senior Managing Director


Address:                                                        
                                




BORROWER:


VICTORY ENERGY CORPORATION




By: /s/ Kenneth Hill    
Name: Kenneth Hill
Title: Chief Executive Officer


Address:                                                        
                                









